DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on September 6, 2018 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 9 , 15 – 16 and 27 – 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Unger et al. (US Pub. No. 2018/0202805).

With respect to claim 1, Unger et al. discloses a laser receiving arrangement (Figure 1), co-operable with a reference plane defined by a laser transmitter, comprising a data storage device (412, 414) on which a respective desired elevation for each of a plurality of target points is storable; and a sensing arrangement (444, 480, 488) configured to sense the reference plane and produce an output indicative of an elevation of a selected one of the target points relative to the reference plane; a logic arrangement (410, 430, 432) configured to receive from the data storage device the respective desired elevation of the selected one of the target points; receive the output of the sensing arrangement (Figure 1); and produce an output (416, 434) based on at least the received elevation and the received output; and a user interface (352, figure 7) configured to produce an output interpretable by a user, based on the output of the logic arrangement and indicative of a deviation of the selected one of the target points from its respective desired elevation.  




Referring to claim 2, Unger et al. sets forth a laser receiving arrangement wherein the output (318) of the user interface (352) is indicative of whether the selected one of the target points is above or below its desired elevation (Paragraph [0170]).

In regards to claim 3, Unger et al. teaches a laser receiving arrangement wherein the output (318) of the user interface (352) is indicative of a vertical distance from the selected one of the target points to its desired elevation (as determined by the distance measurer 480).  

Regarding claim 4, Unger et al. shows a laser receiving arrangement (Figure 1), co-operable with a reference plane defined by a laser transmitter, comprising a sensing arrangement (444, 480, 488) configured to sense the reference plane and produce an output indicative of an elevation of a target point relative to the reference plane (Paragraph [0170]); a data storage device (412, 414) for storing an elevation of a reference point relative to the reference plane; a logic arrangement (410, 430, 432) configured to receive from the data storage device the elevation of a reference point relative to the reference plane (Figure 1); receive from the sensing arrangement the elevation of the target point relative to the reference plane; and produce an output (416, 434) based on at least the received elevations; and a user interface (352, figure 7) configured to, based on the output of the logic arrangement, produce an indication, of a vertical deviation of the target point from reference point, interpretable by a user.  




With regards to claim 5, Unger et al. discloses a laser receiving arrangement wherein the output (318) of the user interface (352) is indicative of whether the target point is above or below the reference point (as determined by the angle encoder 450, paragraph [158]).
  
Referring to claim 6, Unger et al. sets forth a laser receiving arrangement wherein the output of the user interface is indicative of a vertical distance from the target point to the reference point (as determined by the distance measurer 480).  
  
In regards to claim 7, Unger et al. teaches a laser receiving arrangement including a mobile telecommunications device defining the user interface (Paragraph [0172]-[0173]).
  
Regarding claim 8, Unger et al. shows a laser receiving arrangement including a mobile telecommunications device defining the data storage device, the logic arrangement and the user interface (Paragraph [0172]-[0173]).

With respect to claim 9, Unger et al. discloses a laser receiving arrangement wherein the mobile telecommunications device wirelessly co-operates with the sensing arrangement (Paragraph [0172]-[0173]).
  




Referring to claim 15, Unger et al. sets forth a mobile telecommunications device (Paragraph [0172]-[0173]) configured to co- operate with a sensing arrangement to form a laser receiving arrangement co-operable with a reference plane defined by a laser transmitter (Figure 1);  4the sensing arrangement being configured to sense the reference plane and produce an output indicative of an elevation of a selected one of a plurality of target points relative to the reference plane (Paragraph [0170]); the mobile telecommunications device being configured to define a data storage device (412, 414) on which a respective desired elevation for each of the plurality of target points is storable; a logic arrangement (410, 430, 432) configured to receive from the data storage device the respective desired elevation of the selected one of the target points (Figure 1); receive the output (Figure 6) of the sensing arrangement; and produce an output (416) based on at least the received elevation and the received output; and a user interface (352) configured to produce an output interpretable by a user and based on the output of the logic arrangement (figure 7).  

In regards to claim 16, Unger et al. teaches a mobile telecommunications device (Paragraph [0172]-[0173]) configured to co- operate with a sensing arrangement to form a laser receiving arrangement co-operable with a reference plane defined by a laser transmitter (Figure 1); the sensing arrangement configured to sense the reference plane and produce an output indicative of an elevation of a target point relative to the reference plane (Paragraph [0170]); the mobile telecommunications device being configured to define a data storage device (412, 414) for storing an elevation of a reference point relative to the reference plane;  5a logic arrangement (410, 430, 432) configured to receive from the data storage device the elevation of a reference 
  
Regarding claim 27, Unger et al. shows a laser receiving arrangement including a mobile telecommunications device defining the user interface (Paragraph [0172]-[0173]).
  
With regards to claim 28, Unger et al. discloses a laser receiving arrangement including a mobile telecommunications device defining the data storage device, the logic arrangement and the user interface (figures 6 and 7, Paragraph [0172]-[0173]).
 
Referring to claim 29, Unger et al. sets forth a laser receiving arrangement wherein the mobile telecommunications device wirelessly co-operates with the sensing arrangement (Paragraph [0172]-[0173]).
  

Claim 31 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dornbusch et al. (US 5,294,970).

Regarding claim 31, Dornbusch et al. discloses a staff (320) comprising a bottom end placeable on a target site (Figure 5); one or more photo-sensitive portions (300) to sense a .

Allowable Subject Matter

Claims 10 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following references relate to the laser measuring system but fail to teach the combination as claimed: Hayes (US 8,745,884); Miller et al. (US Pub. No. 2010/0123892); Vitaladevuni (US 9,441,951); Hayes et al. (US 8,087,176); Kamizono et al. (US 7,966,739); Schulze (US 7,866,052); Benz et al. (US 7,679,727); Kasper et al. (US 7,110,092).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
June 16, 2021

/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861